ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/28/2021 is acknowledged.  Claims 1, 12, 14-15, and 19-20 have been amended.  Claims 11 and 18 have been cancelled.  Claims 1-10, 12-17, and 19-20 are pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/02/2021.

Allowable Subject Matter
Claims 1-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed combination in independent claim 1 including “wherein the back pressure pocket is divided into a plurality of pockets along a circumferential direction of the at least one of the main bearing and the sub bearing, wherein the plurality of pockets have different inner pressures, and wherein each of the plurality of pockets includes a bearing protrusion portion formed on an inner circumferential side of the pocket facing an outer circumferential surface of the rotation shaft and forming a radial bearing surface with respect to the outer circumferential surface of the rotation shaft” is not disclosed or rendered obvious over the art of record. Independent claim 15 includes similar limitations, and the same is applied.
Tsuda et al. US 2015/0132168 discloses a discharge pressure back pressure pocket 32/22 of the plurality of back pressure pockets 21, 22, 31, 32 having a bearing protrusion portion on an inner circumferential side thereof forming a radial bearing surface for the shaft, while Lee et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/14/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, July 15, 2021